Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION
This action is in response to a restriction requirement that was mailed March 24, 2022. An election was made without traverse, April 24, 2022, electing examination of group II, consisting of claims 8-15. Group I, consisting of claims 1-7 was NOT elected. Claims 8-15 are now pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-15 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Claim 8 is directed to a system which comprises a server without any mention of other hardware elements. Servers may be implemented as software only, and thus, leading the system to be implemented as a software system. Software systems are not statutory, and therefore, not patent eligible. Claims 9-15 do not limit nor further define the patent eligibility of claim 8 and are also rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierson et al. (US 9,667,639 B1).

With respect to claim 8, Pierson discloses a system for providing a registered encryption service for an email system (Abstract), comprising: 
a server remote from a recipient programmed to receive a message from a sender (Abstract and Col. 5, lines 22-31, receive messages from a sender), 
parse one or more headers of the received message (Abstract and Col. 6, line 64 to Col. 7, line 12, analyzing electronic communication header information), 
store information associated with the one or more parsed headers in a database according to a security level or other data provided by the sender (Col. 3, lines 57-67 and Col. 7, lines 39-50, storing information from analysis of electronic communication in database), 
secure the received message for transmission to an intended recipient (Col. 7, lines 33-38, electronic communication may be encoded), 
transmit the secured message, and information associated with the secured message, to the recipient (Col. 7, lines 33-38, communication is provided to user), 
process the information stored in the database to determine the security level of the message (Col. 7, lines 58-67, the data in analysis document is analyzed for viruses, malware, and etc.), and 
generate a report related to the transmitted secured message and including an indication of the determined security level (Abstract and Col. 8, lines 7-17, providing report after analysis is performed).
With respect to claim 9, Pierson discloses the system of claim 8, wherein the generated report is an authentication-ready report (Col. 8, lines 30-33, report is associated with unique identifier number).
With respect to claim 10, Pierson discloses the system of claim 9, wherein the authentication-ready report is transmitted to the sender (Abstract and Col. 4, lines 6-20, where user device receives report).
With respect to claim 11, Pierson discloses the system of claim 8, wherein the server is further programmed to store a record of a method used to secure the received message in a database stored in a memory (Col. 3, lines 57-67, database for storing various information).
With respect to claim 12, Pierson discloses the system of claim 8, wherein the server is further programmed to store a record including a portion of a transmission protocol used to transmit the secured message to the recipient in a database stored in a memory (Col. 3, lines 57-67, database for storing various information).
With respect to claim 13, Pierson discloses the system of claim 8, wherein the server is further programmed to store a record of a method used to secure the message delivered to recipient in a database stored in a memory (Col. 3, lines 57-67, database for storing various information).
With respect to claim 14, Pierson discloses the system of claim 8, wherein the server is further programmed to store a record of a method used by the sender or sender server to secure the message received from the sender and the method used to secure the message sent to recipient, in a database stored in a memory (Col. 3, lines 57-67, database for storing various information).
With respect to claim 15, Pierson discloses the system of claim 8, wherein the server is further programmed to record the enablement of the redaction of content from the message sent to the recipient (Col. 7, lines 33-38, encoding an electronic communication to make it difficult to decipher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                             May 20, 2022